      Case 1:20-cv-03018-RMP     ECF No. 13    filed 07/22/20   PageID.164 Page 1 of 13


1

2                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

3
                                                                   Jul 22, 2020
4                                                                     SEAN F. MCAVOY, CLERK




5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     STATE OF WASHINGTON,
                                                  NO: 1:20-CV-3018-RMP
8                               Plaintiff,
                                                  STIPULATED PROTECTIVE
9           v.                                    ORDER

10    CITY OF SUNNYSIDE; AL
      ESCALERA, in his official and
11    individual capacities; MELISSA
      RIVAS, in her official and individual
12    capacities; CHRISTOPHER
      SPARKS, in his official and
13    individual capacities; JOEY
      GLOSSEN, in his official and
14    individual capacities; and JAMES
      RIVARD, in his official and
15    individual capacities,

16                              Defendants.

17

18         BEFORE THE COURT is the parties’ Motion for Entry of a Stipulated

19   Protective Order, ECF No. 12. A district court may enter a protective order upon a

20   showing of good cause. Fed. R. Civ. P. 26(c). Having reviewed the proposed order

21   and the record, the Court finds that good cause exists to enter the parties’ proposed



     STIPULATED PROTECTIVE ORDER ~ 1
      Case 1:20-cv-03018-RMP      ECF No. 13     filed 07/22/20   PageID.165 Page 2 of 13


1    Stipulated Protective Order. Accordingly, IT IS HEREBY ORDERED that the

2    Parties’ Joint Motion for Entry of Stipulated Protective Order, ECF No. 12, is

3    GRANTED. The Protective Order is set forth below.

4                           I.    PURPOSES AND LIMITATIONS
5          Discovery in this action is likely to involve production of confidential,
6    proprietary, or private information for which special protection may be warranted.
7    Accordingly, the parties hereby stipulate to and petition the court to enter the
8    following Stipulated Protective Order. It does not confer blanket protection on all
9    disclosures or responses to discovery, the protection it affords from public disclosure
10   and use extends only to the limited information or items that are entitled to
11   confidential treatment under the applicable legal principles, and it does not
12   presumptively entitle parties to file confidential information under seal.
13         Therefore, it is hereby ordered that:
14   A.    “CONFIDENTIAL” MATERIAL
15         “Confidential” material shall include the following information, documents
16   and tangible things produced or otherwise exchanged: information regarding the
17   personal, private, or financial information of persons identified in initial disclosures
18   or discovery responses by the State as victims of or witnesses to Defendants’ actions
19   as alleged in the Complaint; information, documents and tangible things produced
20   concerning Defendants’ current or former employees including but not limited to
21



     STIPULATED PROTECTIVE ORDER ~ 2
      Case 1:20-cv-03018-RMP       ECF No. 13   filed 07/22/20   PageID.166 Page 3 of 13


1    birth dates, social security numbers, personal contact information, personnel files,

2    medical files, psychiatric or psychological evaluations and polygraph examinations.

3          Any party may designate any record, document, tangible thing, discovery

4    response, testimony, information, or other material as confidential. All documents,

5 tangible things, discovery responses, testimony information, or other materials

6 containing confidential information pursuant to this Order shall be marked

7 “CONFIDENTAL.” Such designation shall, without more, subject the information

8 produced or provided under such designation to the provisions of this Confidentiality

9 Agreement and Protective Order.

10   B.    SCOPE

11         The protections conferred by this agreement cover not only confidential

12   material (as defined above), but also (1) any information copied or extracted from

13   confidential material; (2) all copies, excerpts, summaries, or compilations of

14   confidential material; and (3) any testimony, conversations, or presentations by

15   parties or their counsel that might reveal confidential material.

16         However, the protections conferred by this agreement do not cover

17   information that is in the public domain or becomes part of the public domain

18   through trial or otherwise.

19   C.    ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

20         1.     Basic Principles. A receiving party may use confidential material that

21                is disclosed or produced by another party or by a non-party in



     STIPULATED PROTECTIVE ORDER ~ 3
     Case 1:20-cv-03018-RMP   ECF No. 13     filed 07/22/20   PageID.167 Page 4 of 13


1              connection with this case only for prosecuting, defending, or attempting

2              to settle this litigation. Confidential material may be disclosed only to

3              the categories of persons and under the conditions described in this

4              agreement. Confidential material must be stored and maintained by a

5              receiving party at a location and in a secure manner that ensures that

6              access is limited to the persons authorized under this agreement.

7        2.    Disclosure of “CONFIDENTIAL” Information or Items. Unless

8              otherwise ordered by the court or permitted in writing by the

9              designating party, a receiving party may disclose any confidential

10             material only to:

11             a.    the receiving party’s counsel of record in this action, as well as

12                   employees of counsel to whom it is reasonably necessary to

13                   disclose the information for this litigation;

14             b.    the officers, directors, and employees (including in house

15                   counsel) of the receiving party to whom disclosure is reasonably

16                   necessary for this litigation, unless the parties agree that a

17                   particular document or material produced is for Attorney’s Eyes

18                   Only and is so designated;

19             c.    experts and consultants to whom disclosure is reasonably

20                   necessary for this litigation and who have signed the

21



     STIPULATED PROTECTIVE ORDER ~ 4
     Case 1:20-cv-03018-RMP   ECF No. 13      filed 07/22/20   PageID.168 Page 5 of 13


1                    “Acknowledgment and Agreement to Be Bound” (Exhibit A);

2              d.    the court, court personnel, and court reporters and their staff;

3              e.    copy or imaging services retained by counsel to assist in the

4                    duplication of confidential material, provided that counsel for

5                    the party retaining the copy or imaging service instructs the

6                    service not to disclose any confidential material to third parties

7                    and to immediately return all originals and copies of any

8                    confidential material;

9              f.    during their depositions, witnesses in the action to whom

10                   disclosure is reasonably necessary and who have signed the

11                   “Acknowledgment and Agreement to Be Bound” (Exhibit A),

12                   unless otherwise agreed by the designating party or ordered by

13                   the court. Pages of transcribed deposition testimony or exhibits

14                   to depositions that reveal confidential material must be

15                   separately bound by the court reporter and may not be disclosed

16                   to anyone except as permitted under this agreement;

17             g.    the author or recipient of a document containing the information

18                   or a custodian or other person who otherwise possessed or knew

19                   the information;

20             h.    a mediator or mediation service, and his, her, or its staff.

21       3.    Filing Confidential Material. Before filing confidential material or



     STIPULATED PROTECTIVE ORDER ~ 5
     Case 1:20-cv-03018-RMP    ECF No. 13    filed 07/22/20   PageID.169 Page 6 of 13


1              discussing or referencing such material in court filings, the filing party

2              shall confer with the designating party to determine whether the

3              designating party will remove the confidential designation, whether the

4              document can be redacted, or whether a motion to seal or stipulation

5              and proposed order is warranted.

6    D.   DESIGNATING PROTECTED MATERIAL

7         1.   Exercise of Restraint and Care in Designating Material for Protection.

8              Each party or non-party that designates information or items for

9              protection under this agreement must take care to limit any such

10             designation to specific material that qualifies under the appropriate

11             standards. The designating party must designate for protection only

12             those parts of material, documents, items, or oral or written

13             communications that qualify, so that other portions of the material,

14             documents, items, or communications for which protection is not

15             warranted are not swept unjustifiably within the ambit of this

16             agreement.

17                   Mass, indiscriminate, or routinized designations are prohibited.

18             Designations that are shown to be clearly unjustified or that have been

19             made for an improper purpose (e.g., to unnecessarily encumber or delay

20             the case development process or to impose unnecessary expenses and

21             burdens on other parties) expose the designating party to sanctions.



     STIPULATED PROTECTIVE ORDER ~ 6
     Case 1:20-cv-03018-RMP    ECF No. 13    filed 07/22/20   PageID.170 Page 7 of 13


1                    If it comes to a designating party’s attention that information or

2              items that it designated for protection do not qualify for protection, the

3              designating party must promptly notify all other parties that it is

4              withdrawing the mistaken designation.

5        2.    Manner and Timing of Designations. Except as otherwise provided in

6              this agreement, or as otherwise stipulated or ordered, disclosure or

7              discovery material that qualifies for protection under this agreement

8              must be clearly so designated before or when the material is disclosed

9              or produced.

10             a.    Information in documentary form: (e.g., paper or electronic

11                   documents and deposition exhibits, but excluding transcripts of

12                   depositions or other pretrial or trial proceedings) -           the

13                   designating party must affix the word “CONFIDENTIAL” to

14                   each page that contains confidential material. If only a portion or

15                   portions of the material on a page qualifies for protection, the

16                   producing party also must clearly identify the protected

17                   portion(s) (e.g., by making appropriate markings in the margins).

18             b.    Testimony given in deposition or in other pretrial proceedings:

19                   the parties and any participating non-parties must identify on the

20                   record, during the deposition or other pretrial proceeding, all

21                   protected testimony, without prejudice to their right to so



     STIPULATED PROTECTIVE ORDER ~ 7
     Case 1:20-cv-03018-RMP   ECF No. 13     filed 07/22/20   PageID.171 Page 8 of 13


1                    designate other testimony after reviewing the transcript. Any

2                    party or non-party may, within fifteen days after receiving the

3                    transcript of the deposition or other pretrial proceeding,

4                    designate portions of the transcript, or exhibits thereto, as

5                    confidential. If a party or non-party desires to protect confidential

6                    information at trial, the issue should be addressed during the pre-

7                    trial conference.

8              c.    Other tangible items: the producing party must affix in a

9                    prominent place on the exterior of the container or containers in

10                   which    the   information    or   item    is   stored   the   word

11                   “CONFIDENTIAL.” If only a portion or portions of the

12                   information or item warrant protection, the producing party, to

13                   the extent practicable, shall identify the protected portion(s).

14       3.    Inadvertent Failures to Designate. If timely corrected, an inadvertent

15             failure to designate qualified information or items does not, standing

16             alone, waive the designating party’s right to secure protection under

17             this agreement for such material. Upon timely correction of a

18             designation, the receiving party must make reasonable efforts to ensure

19             that the material is treated in accordance with the provisions of this

20

21



     STIPULATED PROTECTIVE ORDER ~ 8
      Case 1:20-cv-03018-RMP    ECF No. 13    filed 07/22/20   PageID.172 Page 9 of 13


1               agreement.

2    E.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

3         1.    Timing of Challenges. Any party or non-party may challenge a

4               designation of confidentiality at any time. Unless a prompt challenge to

5               a designating party’s confidentiality designation is necessary to avoid

6               foreseeable, substantial unfairness, unnecessary economic burdens, or

7               a significant disruption or delay of the litigation, a party does not waive

8               its right to challenge a confidentiality designation by electing not to

9               mount a challenge promptly after the original designation is disclosed.

10        2.    Meet and Confer. The parties must make every attempt to resolve any

11              dispute regarding confidential designations without court involvement.

12              Any motion regarding confidential designations or for a protective

13              order must include a certification, in the motion or in a declaration or

14              affidavit, that the movant has engaged in a good faith meet and confer

15              conference with other affected parties in an effort to resolve the dispute

16              without court action. The certification must list the date, manner, and

17              participants to the conference. A good faith effort to confer requires a

18              face-to-face meeting or a telephone conference.

19        3.    Judicial Intervention. If the parties cannot resolve a challenge without

20              court intervention, the designating party may file and serve a motion to

21              retain confidentiality. The burden of persuasion in any such motion



     STIPULATED PROTECTIVE ORDER ~ 9
     Case 1:20-cv-03018-RMP      ECF No. 13    filed 07/22/20   PageID.173 Page 10 of 13


1                shall be on the designating party. Frivolous challenges, and those made

2                for an improper purpose (e.g., to harass or impose unnecessary

3                expenses and burdens on other parties) may expose the challenging

4                party to sanctions. All parties shall continue to maintain the material in

5                question as confidential until the court rules on the challenge.

6
     F.    PROTECTED MATERIAL SUBPOENAED                              OR      ORDERED
7          PRODUCED IN OTHER LITIGATION
                   If a party is served with a subpoena or a court order issued in other
8    litigation that compels disclosure of any information or items designated in this
     action as “CONFIDENTIAL,” that party must:
9                  a.     promptly notify the designating party in writing and include a
10                      copy of the subpoena or court order;
11               b.     promptly notify in writing the party who caused the subpoena or
12                      order to issue in the other litigation that some or all of the
13                      material covered by the subpoena or order is subject to this
14                      agreement. Such notification shall include a copy of this
15                      agreement; and
16               c.     cooperate with respect to all reasonable procedures sought to be
17                      pursued by the designating party whose confidential material
18                      may be affected.
19   G.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20         If a receiving party learns that, by inadvertence or otherwise, it has disclosed
21



     STIPULATED PROTECTIVE ORDER ~ 10
     Case 1:20-cv-03018-RMP      ECF No. 13     filed 07/22/20   PageID.174 Page 11 of 13


1    confidential material to any person or in any circumstance not authorized under this

2    agreement, the receiving party must immediately (a) notify in writing the designating

3    party of the unauthorized disclosures, (b) use its best efforts to retrieve all

4    unauthorized copies of the protected material, (c) inform the person or persons to

5    whom unauthorized disclosures were made of all the terms of this agreement, and

6    (d) request that such person or persons execute the “Acknowledgment and

7    Agreement to Be Bound” that is attached hereto as Exhibit A.

8
     H.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
9          PROTECTED MATERIAL
           When a producing party gives notice to receiving parties that certain
10
     inadvertently produced material is subject to a claim of privilege or other protection,
11
     the obligations of the receiving parties are those set forth in Federal Rule of Civil
12
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
13
     may be established in an e-discovery order or agreement that provides for production
14
     without prior privilege review. The parties agree to the entry of a non-waiver order
15
     under Federal Rules of Evidence 502(d) as set forth herein.
16
     I.    NON-TERMINATION AND RETURN OF DOCUMENTS
17
           Within 60 days after the termination of this action, including all appeals, each
18
     receiving party must return all confidential material to the producing party, including
19
     all copies, extracts and summaries thereof. Alternatively, the parties may agree upon
20
     appropriate methods of destruction.
21



     STIPULATED PROTECTIVE ORDER ~ 11
     Case 1:20-cv-03018-RMP      ECF No. 13    filed 07/22/20   PageID.175 Page 12 of 13


1          Notwithstanding this provision, counsel are entitled to retain one archival

2    copy of all documents filed with the court, trial, deposition, and hearing transcripts,

3    correspondence, deposition and trial exhibits, expert reports, attorney work product,

4    and consultant and expert work product, even if such materials contain confidential

5    material.

6          Nothing in this Protective Order shall be construed to require the City of

7    Sunnyside or the Civil Rights Division of the Washington Attorney General’s Office

8    (hereinafter “CRD”) to violate the terms of Washington’s Public Records’ Act,

9    Wash. Rev. Code § 42.56, Wash. Rev. Code § 40.14, which governs preservation

10   and destruction of government records, or any other statute, administrative rule, or

11   court rule. If at any time the City or CRD receives a request pursuant to the

12   Washington Public Records Act, Wash. Rev. Code § 42.56, that would compel

13   disclosure of any documents or information designated in this action as

14   “Confidential,” the City or CRD shall give written notice and a copy of the request

15   to the designating party, through its attorney of record, within five (5) business days

16   of receiving the request or determining that the request calls for documents or

17   information designated in this action as “Confidential.” If the requesting party seeks

18   to compel the City or CRD to disclose the documents or information designated as

19   “Confidential” through a proceeding before a court or regulatory body, the City or

20   CRD shall provide the designating party, through its attorney of record, with notice

21   of the proceeding within five (5) business days of service of such proceeding. The



     STIPULATED PROTECTIVE ORDER ~ 12
     Case 1:20-cv-03018-RMP      ECF No. 13    filed 07/22/20   PageID.176 Page 13 of 13


1    City or CRD will not produce confidential information or documents subject to such

2    a request unless either authorized by the designating party to do so, or if the

3    designating party seeks judicial intervention within the time allotted for the City or

4    CRD to respond to the request, is ordered to do so by the court.

5          The confidentiality obligations imposed by this agreement shall remain in

6    effect until a designating party agrees otherwise in writing or a court orders

7    otherwise.

8          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the

9    production of any documents in this proceeding shall not, for the purposes of this

10   proceeding or any other proceeding in any other court, constitute a waiver by the

11   producing party of any privilege applicable to those documents, including the

12   attorney-client privilege, attorney work-product protection, or any other privilege or

13   protection recognized by law.

14         IT IS SO ORDERED. The District Court Clerk is directed to enter this

15   Order and provide copies to counsel.

16         DATED July 22, 2020.

17                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
18                                               United States District Judge

19

20

21



     STIPULATED PROTECTIVE ORDER ~ 13
